Title: Circular to the Executives of Three States, 10 June 1780
From: Circular
To: Executives of Three States



Sir,
Head Quarters Springfield 10th June 1780

I have the honor to introduce to you Mr De Corny Commissary of War in the service of His Most Christian Majesty. This Gentleman is charged with the important trust of procuring the necessary supplies of every sort for the French Army on which business he is now proceeding to the Eastern States. I have given him this letter for your Excellency to request you will afford him all the assistance in your power towards accomplishing the objects of his mission in their fullest extent. I have assured him that you will be happy in the opportunity of facilitating his operations in every way that may contribute to the success of the combined operations. Gratitude for so generous a succour and the interest of these States unite in requiring this of us—Your Excellencys zeal makes it unnecessary to suggest motives.
I take the liberty to recommend Mr De Corny to Your Excellencys particular attention. His personal merit and zeal in the common cause entitle him to every mark of consideration. I have the honor to be with perfect respect & esteem your Excellency’s Most Obet & hum. servant

Go: Washington

